NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ANTHONY G. HERBERT,                              No. 14-35496

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00640-RSL

 v.
                                                 MEMORANDUM*
CARYN VERTUCCI, Public Health
Dentist; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Anthony G. Herbert, a former King County pretrial detainee, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious dental needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Guatay Christian Fellowship v. County of

San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm in part, vacate in part,

and remand.

      The district court properly granted summary judgment to defendant Dumas

because Herbert failed to raise a genuine dispute of material fact as to whether

Dumas was personally involved in any constitutional violation or whether his

conduct caused any such violation. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th

Cir. 2011) (requirements for establishing supervisory liability).

      The district court properly granted summary judgment to defendants

Schaeffer, Derrah, Beckman, and Desai because Herbert failed to raise a genuine

dispute of material fact as to whether these defendants were deliberately indifferent

to Herbert’s serious dental needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-60

(9th Cir. 2004) (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to inmate health; neither a difference of opinion

concerning the course of treatment nor mere negligence in diagnosing or treating a

medical condition amounts to deliberate indifference); see also Clouthier v. County

of Contra Costa, 591 F.3d 1232, 1241 (9th Cir. 2010) (deliberate indifference

standard applies to pretrial detainees); Cousins v. Lockyer, 568 F.3d 1063, 1070

(9th Cir. 2009) (failure to follow internal prison policies does not rise to the level


                                            2                                    14-35496
of a constitutional violation). To the extent that Herbert’s claim against defendant

Vertucci was premised on the failure to provide treatment in June 2012 or the

cancellation of a November 2012 appointment, the district court properly granted

summary judgment for the same reason.

      With regard to Herbert’s claim that defendant Vertucci improperly failed to

extract multiple wisdom teeth in December 2011, however, Herbert raised a

genuine dispute of material fact as to whether Vertucci was deliberately indifferent

to his serious dental needs. Herbert submitted evidence showing that Vertucci

recognized the need to extract multiple teeth, but, pursuant to an informal policy,

refused to extract more than one tooth, causing Herbert to suffer pain. See Colwell

v. Bannister, 763 F.3d 1060, 1068-70 (9th Cir. 2014) (disregarding a serious

medical need because requested treatment conflicts with prison policy may

constitute deliberate indifference); see also Nigro v. Sears, Roebuck & Co., 784

F.3d 495, 497 (9th Cir. 2015) (district court cannot disregard evidence at the

summary judgment stage solely based on its self-serving nature, even if it is

uncorroborated); Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (verified

motions and pleadings are admissible to oppose summary judgment).

Accordingly, we vacate summary judgment on this claim and remand for further




                                          3                                      14-35496
proceedings. We express no opinion on whether Vertucci is entitled to qualified

immunity on this claim.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         4                                 14-35496